DETAILED ACTION

Examiner’s Notes
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is NON-Final.


Remarks
Claims 1 and 14 are amended.
Claims 10 and 22-39 are cancelled.
Claims 1-9 and 11-21 are pending.


Status of Rejections
All previous rejections under 35 U.S.C. 102 and under 35 U.S.C. 103 are modified as necessitated by amendment.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 17, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by AVASTHI (US 20110303904 A1) with evidence provided by FRATINI (Charge transport in high-mobility conjugated polymers and molecular semiconductors) and TCHUTCHULASHVILI (GaN Nanowire Array for Charge Transfer in Hybrid GaN/P3HT:PC71BM Photovoltaic Heterostructure Fabricated on Silicon).
	Regarding claim 1, AVASTHI teaches an optoelectronic device (see the photovoltaic device in Fig. 8.2) comprising:
a first electrode (see the cathode electrode 8C) (see Fig. 8.2); 
a second electrode arranged in a grid structure (see the anode 8B (metal grid)) having a plurality of electrode segments and a respective opening between adjacent segments of the second electrode (see the plurality of electrode segments and the respective opening between adjacent segments of the anode 8B (metal grid)) (see Fig. 8.2); 
an active layer (see the n-type silicon layer 8A) positioned between the first electrode and the second electrode (see Fig. 8.2); and 
a channel layer (see the organic electron blocking layer (P3HT) 8E, which has a capability of channel property) positioned between the second electrode and the active layer (see Fig. 8.2), wherein the channel layer is configured to laterally disperse a charge across the channel layer (The organic electron blocking layer (P3HT) 8E has a capability of this function; [0175] P3HT dissolved in chlorobenzene may be spin-coated onto the top surface of a cleaned and prepared surface of crystalline silicon wafer; see Figs. 3-4 of an evidence provided by FRATINI, which shows the charge transports through the polymer chain; Since the polymer chains of the P3HT in the organic electron blocking layer (P3HT) prepared by spin-coating are dispersed randomly including lateral direction, the organic electron blocking layer (P3HT) 8E is configured to laterally disperse a charge across the channel layer) (see Fig. 8.2) (Examiner notes that since evidence merely teaches (scientific) definition, phenomena, and/or material properties, evidence does not required to be published prior to the instant invention)
wherein an interface between the active layer and the channel layer has an energy barrier of at least 0.1 eV, configured to confine electrons within the channel layer (Fig. 1 (a) of an evidence provided by TCHUTCHULASHVILI shows that the energy barriers in the conduction bands and the valence bands between Si and P3HT are 0.9 eV and 0.3 eV, respectively; Therefore, the interface between the Si layer and the P3HT layer has an energy barrier of at least 0.1 eV and has a capability of confining electrons within the P3HT layer) (Examiner notes that since evidence merely teaches (scientific) definition, phenomena, and/or material properties, evidence does not required to be published prior to the instant invention).

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 1.
	AVASTHI teaches the first electrode is a cathode and the second electrode is an anode (see the rejection of claim 17).

	Regarding claim 21, Applicant is directed above for a full discussion as applied to claim 1.
	AVASTHI teaches a product comprising the optoelectronic device of claim 1, wherein the product is selected from the group consisting of a photovoltaic cell, a charge-coupled device, and a photosensor (see the photovoltaic device in Fig. 8.2).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9, 11, 13-16, and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over FORREST (US 20160343966 A1) in view of YOON (High Efficiency (>17%) Si-Organic Hybrid Solar Cells by Simultaneous Structural, Electrical, and Interfacial Engineering via Low-Temperature Processes).
	Regarding claim 1, FORREST teaches an optoelectronic device (see the organic photovoltaic device in Fig. 3A) comprising:
a first electrode (see the ITO); 
a second electrode arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the second electrode (Regarding the recitation, FORREST teaches a second electrode (see the top Ag layer) (see Fig. 3A, [0077]), but does not explicitly discloses the claimed “arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the second electrode”.  However, YOON discloses a Si-organic hybrid solar cell, wherein Fig. 1 shows the Ag grid electrode is arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the Ag grid electrode (see Fig. 1).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to modify the top Ag layer so as to have a grid shape in the device of FORREST as taught by YOON, because the change in configuration of shape of a device is obvious absent persuasive evidence that the particular configuration is significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04); 
an active layer (see the DTDCTB:C60 layer in the second subcell) positioned between the first electrode and the second electrode (see Fig. 3A); and 
a channel layer (see the C60 layer in the second subcell, which has a capability of channel property) positioned between the second electrode and the active layer (see Fig. 3A), wherein the channel layer is configured to laterally disperse a charge across the channel layer (The C60 layer has a capability of this function; Regarding the claimed “laterally disperse a charge across the channel layer”, since FORREST meets all the structural and compositional requirements of the claimed product (FORREST discloses the C60 layer (see the discussion above) and Applicant’s Specification discloses “the channel layer 112 composition includes a fullerene composition, exemplary fullerenes include C60, C70 [0010]), FORREST’s composition is considered to inherently provide the same predictable property regarding “laterally disperse a charge across the channel layer”, and the property regarding “laterally disperse a charge across the channel layer” would obviously have been present in FORREST’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112)
wherein an interface between the active layer and the channel layer has an energy barrier of at least 0.1 eV, configured to confine electrons within the channel layer (FORREST discloses the DTDCTB:C60 layer as an active layer and the C60 layer as a channel layer (see the discussion above and Fig. 3A) and Applicant’s Specification discloses the DTDCPB or DTDCTB : Fullerene layer as an active layer and the C60 or C70 layer as a channel layer (see claim 4, 15, 16, paragraphs [0093]-[0094], [0131]-[0133], [00105]-[00106], [00110]).  FORREST’s composition is considered to inherently provide the same predictable property regarding “an energy barrier of at least 0.1 eV, configured to confine electrons within the channel layer”, and the property regarding “an energy barrier of at least 0.1 eV, configured to confine electrons within the channel layer” would obviously have been present in FORREST’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
FORREST teaches the channel layer comprising fullerene (see the C60 layer in the second subcell).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	FORREST teaches the channel layer has a neat fullerene composition (see the C60 layer in the second subcell; [0123] All neat films were deposited).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 3.
	FORREST teaches the neat fullerene composition is C60 or C70 (see the C60 layer in the second subcell).

	Regarding claim 5, Applicant is directed above for a full discussion as applied to claim 1.
	FORREST teaches the channel layer has a thickness of between 1 nm and 25 nm (see the C60 (5 nm) layer in the second subcell) (see Fig. 3A).

	Regarding claim 6, Applicant is directed above for a full discussion as applied to claim 1.
	FORREST teaches the second electrode is a cathode (see the rejection of claim 1) and further comprising an electron blocking layer (see the BPhen:C60 layer, which has a capability of electron blocking) positioned between the channel layer and the cathode (see Fig. 3A).

	Regarding claim 7, Applicant is directed above for a full discussion as applied to claim 6.
	FORREST teaches the electron blocking layer is a neat electron blocking layer (see the BPhen:C60 layer; [0123] All neat films were deposited).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 6.
	FORREST teaches the electron blocking layer is a mixed blocking layer (see the BPhen:C60 layer).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 6.
	FORREST teaches the electron blocking layer comprises a material selected from the group consisting of BPhen and fullerene (see the BPhen:C60 layer).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 6.
	FORREST teaches the electron blocking layer has a thickness of between 5 nm and 15 nm (see the BPhen:C60 (5 nm) layer) (see Fig. 3A).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	FORREST teaches a diffusion constant D of the channel layer is at least 0.5 cm2/s (Regarding the claimed “a diffusion constant D of the channel layer is at least 0.5 cm2/s”, since FORREST meets all the composition requirements of the claimed product (FORREST teaches C60 channel layer, and Applicant’s specification disclose fullerene channel [00105]-[00106]), FORREST’s composition is considered to inherently provide the same predictable property regarding “a diffusion constant D of the channel layer is at least 0.5 cm2/s”, and the property regarding “a diffusion constant D of the channel layer is at least 0.5 cm2/s” would obviously have been present in modified FORREST’s composition.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	FORREST teaches the active layer is a heterojunction comprising at least one donor material and at least one acceptor material (see the DTDCTB (donor) : C60 (acceptor) layer in the second subcell).

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 14.
	FORREST teaches the at least one donor material is selected from the group consisting of DTDCPB and DTDCTB (see the DTDCTB (donor) : C60 (acceptor) layer in the second subcell).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 14.
	FORREST teaches the acceptor material is fullerene (see the DTDCTB (donor) : C60 (acceptor) layer in the second subcell).

	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 1.
	FORREST teaches the first electrode is an anode and the second electrode is a cathode ([0077] the back subcell (nearest the Ag cathode) and the front subcell (nearest the transparent ITO anode)).

Regarding claims 19-20, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “an organic photovoltaic cell having a power conversion efficiency of at least 12%” in claim 19, and “an organic photovoltaic cell having a power conversion efficiency of at least 14%” in claim 20, modified FORREST teaches an organic photovoltaic cell (see the organic photovoltaic device including the all required elements in claim 1).  Therefore, modified FORREST meets all the structural composition requirements of the claimed product (see the rejection of claim 1), the property regarding “a power conversion efficiency of at least 12%” in claim 19, and “a power conversion efficiency of at least 14%” in claim 20 would obviously have been present in modified FORREST’s device.  “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.

	Regarding claim 21, Applicant is directed above for a full discussion as applied to claim 1.
	FORREST teaches a product comprising the optoelectronic device of claim 1, wherein the product is selected from the group consisting of a photovoltaic cell, a charge-coupled device, and a photosensor (see the organic photovoltaic device in Fig. 3A).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over FORREST (US 20160343966 A1) in view of YONG (CN 102751342 A, see English Machine Translation) as applied to claim 6 above, further in view of FORREST II (WO 2014169270 A2).
	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 6.
	Regarding the claimed “wherein the electron blocking layer comprises a 1:1 volumetric ratio of fullerene and BPhen”, FORREST teaches the electron blocking layer comprises fullerene and BPhen (see the rejection of claim 1) and discloses the components of the Bphen:C60 layers were co-deposited with the rate for each material adjusted to achieve the desired volume ratio [0123], but does not explicitly disclose the claimed “a 1:1 volumetric ratio”.  However, FORREST II discloses organic photosensitive devices including at least one exciton-blocking charge carrier filter, wherein FORREST II discloses the BPhen: C60 mixed buffer was grown by co-depositing BPhen and C60 each at a rate of 0.05 nm/s creating a 1:1 blend by volume [0157]-[0158].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to have substituted the Bphen:C60 layer in the device of FORREST with the BPhen: C60 mixed buffer with 1:1 blend by volume as taught by FORREST II, because the simple substitution of a known element known in the art to perform the same function is a matter of obviousness (see MPEP 2141 {III} {B}) and the selection of a known material based on its suitability for its intended use supports a prima face obviousness determination (see MPEP 2144.07: Sinclair & Carroll Co. v. Interchemical Corp.).


Response to Arguments
	Applicant's arguments filed on 10/18/2022 have been fully considered.
	Regarding claim 1 rejected under 35 USC § 102, Applicant’s argument regarding that the prior art fails to teach the new limitation in P6-P7 is not persuasive.
	Fig. 1 (a) of an evidence provided by TCHUTCHULASHVILI shows that the energy barriers in the conduction bands and the valence bands between Si and P3HT are 0.9 eV and 0.3 eV, respectively; Therefore, the interface between the Si layer and the P3HT layer has an energy barrier of at least 0.1 eV and has a capability of confining electrons within the P3HT layer. 
	Regarding claim 1 rejected under 35 USC § 103, Applicant’s argument regarding that “Yong fails to teach or suggest a grid electrode including opening between adjacent segments”, as is recited” in P8 is persuasive.
	However, a new reference of YOON teaches that the Ag grid electrode is arranged in a grid structure having a plurality of electrode segments and a respective opening between adjacent segments of the Ag grid electrode (see Fig. 1).  Therefore, FORREST in view of YOON teaches the limitation “a grid electrode having a plurality of electrode segments and a respective opening between adjacent segments”.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726